Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
	This action is in response to application filed on 8/31/2022.
Claims 1-8 & 21-32 have been examined and are pending with this action. 
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/27/2022  is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.
Response to Arguments
Applicant’s arguments filed in the amendment filed 8/31/2022, have been fully considered but are moot based on new grounds of rejection. The reasons set forth below.
Claim Rejection - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-7 & 21-32 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (Us Pat # 11206372)  in view of Wells et al (US Pub # 2021/0225192).
As per claim 1 , Zhang disclose a device management system (Zhang: [Fig 11]: “ cloud management system  20 with device 30”) comprising:
a device manager configured to: obtain a device configuration from an external telephony server (Zhang: [Fig 11 & Col 3 [55-65}]: “(obtain each other's externally accessible address and port information based on the parameters of the video conference, and establish an audio and video network connection path. The conference connection request may include at least a name of a registered account of the another conference device and an identifier of the another conference device. ”).
a device manager configured to build an application package for the telephony device based on device configuration to configure the telephony device to operate on a virtual meeting room platform and transmit the application package to the telephony device via the CE server (Zhang: [Fig 11 & Col 16 [45-55}]: “(Fig. 11, Cloud service system, 20, Access management service module 22, internet 50, video conference device 10, electronic device 30) and (column 16, lines 45-52, see after the registration is successful, the user may log in to the software application so as to: configure the video conference device 10; check the status of the video conference device 10, such as the software and hardware version, the system configuration and the battery level; update the firmware of the video conference device 10; start a video conference; and start the screen sharing; view conference records; replay the stored conference videos or the like) (emphasis added).”).
Zhang  doesn’t explicitly teaches a a message queueing telemetry transport (MQTT) protocol.
a connection edge (CE) server configured to communicate with a telephony device using a message queueing telemetry transport (MQTT) protocol  (Wells: [0023 & 0024]: “a processing circuit configured to receive a request for information for a building entity of a building entity database & , the Message Queue Telemetry Transport (MQTT) protocol can be used by IoT devices to communicate with each other bidirectionally. The app of the system preferably uses MQTT to communicate with other instances of itself (such as between the teacher's smartphone and the pupil's smartphone).”). and
Therefore it would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Zhang  in view of Wells to figure out a message queueing telemetry transport (MQTT) protocol.  One would be motivated to do so because the Message Queue Telemetry Transport (MQTT) protocol can be used by IoT devices to communicate with each other bidirectionally (Wells: [0024]).
Claim 21 & 27 are rejected based on rationale provided for claim 1.
As per claim 2 , Zhang /Wells disclose the device management system of claim 1, wherein the telephony device comprises firmware that is configured to communicate with the CE server (Wells: [0013]: “The implementation may also include an exchange server that manages accounts, authentication, MQTT channels, updating firmware on the peripheral devices via the app, storing statistics, etc. Indeed, the invention may implemented with multiple students receiving tuition from a common teacher.”). 
Therefore it would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Zhang  in view of Wells to figure out a message queueing telemetry transport (MQTT) protocol.  One would be motivated to do so because the Message Queue Telemetry Transport (MQTT) protocol can be used by IoT devices to communicate with each other bidirectionally (Wells: [0024]).
As per claim 3 , Zhang /Wells disclose the device management system of claim 1, wherein the  telephony device comprises firmware that is configured to communicate with the CE server and device manager is configured to receive an instruction to upgrade the firmware of the telephony device (Wells: [0013]: “The implementation may also include an exchange server that manages accounts, authentication, MQTT channels, updating firmware on the peripheral devices via the app, storing statistics, etc. Indeed, the invention may implemented with multiple students receiving tuition from a common teacher.”). and
Therefore it would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Zhang  in view of Wells to figure out a message queueing telemetry transport (MQTT) protocol.  One would be motivated to do so because the Message Queue Telemetry Transport (MQTT) protocol can be used by IoT devices to communicate with each other bidirectionally (Wells: [0024]).
As per claim 4 , Zhang /Wells disclose the device management system of claim 1, wherein the  telephony device comprises firmware that is configured with the CE server and the device manager is configured to receive and instruction to upgrade the firmware of the telephony device  and transmit the instruction to the CE server (Zhang: [Fig 11 & Col 16 [45-55}]: “(Fig. 11, Cloud service system, 20, Access management service module 22, internet 50, video conference device 10, electronic device 30) and (column 16, lines 45-52, see after the registration is successful, the user may log in to the software application so as to: configure the video conference device 10; check the status of the video conference device 10, such as the software and hardware version, the system configuration and the battery level; update the firmware of the video conference device 10; start a video conference; and start the screen sharing; view conference records; replay the stored conference videos or the like) (emphasis added).”).As per claim 5 , Zhang /Wells disclose the device management system of claim 1, wherein the telephony device comprises firmware that is configured to communicate with the CE server and the device manager is configured to:
receive an instruction to upgrade the firmware of the telephony device; and transmit the instruction to the telephony device via the CE server to upgrade the firmware of the telephony device (Zhang: [Fig 11 & Col 16 [45-55}]: “(Fig. 11, Cloud service system, 20, Access management service module 22, internet 50, video conference device 10, electronic device 30) and (column 16, lines 45-52, see after the registration is successful, the user may log in to the software application so as to: configure the video conference device 10; check the status of the video conference device 10, such as the software and hardware version, the system configuration and the battery level; update the firmware of the video conference device 10; start a video conference; and start the screen sharing; view conference records; replay the stored conference videos or the like) (emphasis added).”).

As per claim 6 , Zhang /Wells disclose the device management system of claim 1, wherein the telephony device comprises firmware that is configured to communicate with the CE server and the device manager is configured to:
receive an instruction to upgrade the firmware of the telephony device and transmit the instruction to the telephony device via the CE server to upgrade the firmware of the telephony device to enable the telephony device (Zhang: [Fig 11 & Col 16 [45-55}]: “(Fig. 11, Cloud service system, 20, Access management service module 22, internet 50, video conference device 10, electronic device 30) and (column 16, lines 45-52, see after the registration is successful, the user may log in to the software application so as to: configure the video conference device 10; check the status of the video conference device 10, such as the software and hardware version, the system configuration and the battery level; update the firmware of the video conference device 10; start a video conference; and start the screen sharing; view conference records; replay the stored conference videos or the like) (emphasis added).”).
As per claim 7, Zhang /Wells disclose the device management system of claim 1, wherein the CE server is a customer enterprise system device (Zhang: [Fig 11 & Col 16 [45-55}]: “(Fig. 11, Cloud service system, 20, Access management service module 22, internet 50, video conference device 10, electronic device 30) and (column 16, lines 45-52, see after the registration is successful, the user may log in to the software application so as to: configure the video conference device 10; check the status of the video conference device 10, such as the software and hardware version, the system configuration and the battery level; update the firmware of the video conference device 10; start a video conference; and start the screen sharing; view conference records; replay the stored conference videos or the like) (emphasis added).”).Claims 21-32 are rejected based on rational provided for above dependent claim rejections.

	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang  et al (WO 2015/013647 A1)  in view of Wells et al (US Pub # 2021/0225192) and in further view of Schallich et al (US Pub # 2016/0226707).
As per claim 8, Zhang /Wells disclose the device management system of claim 1  (Zhang : [0049]: “  The client station 200 may also disconnect from the broadband network 305. For example, the client station 200 may be shut down or moved out of range of the operating area of the broadband network 305. ”).
Modified Zhang  does not explicitly teaches, wherein the telephony device is configured to connect to the CE server and perform a mutual transport layer security (TLS) authentication.
Schallich however discloses wherein the telephony device is configured to connect to the CE server and perform a mutual transport layer security (TLS) authentication  (Schallich: [0093]: “Authenticating the guest at the router S350 functions to allow the guest device access to the router's network. Authenticating preferably includes authenticating according to Extensible Authentication Protocol Transport Layer Security (EAP-TLS), but may additionally or alternatively include authenticating the guest at the router using any suitable authentication method.”). and
Therefore it would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Zhang  in view of Schallich to figure out a message queueing telemetry transport (MQTT) protocol.  One would be motivated to do so because this enhances the router configurations (Schallich: [ABS]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sibte Bukhari whose telephone number is (571) 270-7122.  The examiner can normally be reached on M-F 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SIBTE H BUKHARI/Examiner, Art Unit 2449